DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 and 2 are under consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McQualter et al., (2010) PNAS 107:1414-1419 (‘McQualter’; of record).
Claim 2 recites a single active step: selecting a double positive cell of CD49f and EpCAM. McQualter discloses selection of cells positive for both CD49f and EpCAM (Fig.S2B, Fig. S2D as described on p.1415, right column, first full paragraph). McQualter, therefore, anticipates claims 1 and 2, regardless of whether McQualter discloses any relationship of the selected cells to primordial germ cell-like cells. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gkountela et al., Nature Cell Biology 15:113-122 (2014) (‘Gkountela’; of record).
One embodiment of claim 1 consists of the single step of electing cells that are positive for KIT(CD117). Gkountela discloses sorting of KIT+ cells (Figure 2) thereby anticipating an embodiment of claim 1. Although it would not be necessary for a finding of anticipation, Gkountela teaches that the KIT+ cells are primordial germ cells, thereby teaching the intended outcome of claim 1.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugawa et al., EMBO J., 34(8): 1009-1024 (2015) (‘Sugawa ‘; of record).
 Sugawa discloses sorting of PGC-like cells that express TRA-1-81 and cKIT (p.1011; Figure 2), thereby anticipating an embodiment of the method step of claim 1 and teaching the intended outcome of claim 1.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140315301 (‘Hanna’).
Hanna teaches sorting of PGC-like cells that express CD61 (IntergrinB3) ([1129]; FIG. 106), thereby anticipating an embodiment of the method step of claim 1 and teaching the intended outcome of claim 1.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita-Fujimura et al., Dev Growth Differ. 2009 Aug;51(6):567-583 (‘Morita-Fujimura’).
Morita-Fujimura teaches flow cytometry of primordial germ cell using antibodies against integrin α6 and  c-Kit (Materials and Method, Flow Cytopmetry), thereby anticipating an embodiment of the method step of claim 1 and teaching the intended outcome of claim 1.

 Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070202590 (‘Shinohara’). 
Shinohara teaches sorting of cells positive for PECAM-1 [0223], thereby anticipating an embodiment of the method step of claim 1, regardless of whether Shinohara discloses any relationship of the selected cells to primordial germ cell-like cells. 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20060088532 (‘Alitalo’). 
Alitalo teaches sorting of cells positive for podoplanin [0169], thereby anticipating an embodiment of the method step of claim 1, regardless of whether Alitalo discloses any relationship of the selected cells to primordial germ cell-like cells. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W. Please note the examiner’s part-time schedule. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647